          Case 1:21-mj-00503-GMH Document 10 Filed 09/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

   v.                                                      CR NO. 21-MJ-503

GABRIEL BROWN,


   Defendant.


                JOINT MOTION TO CONTINUE STATUS CONFERENCE


        The United States, through undersigned counsel, hereby files this motion to adjourn the

status conference set for Tuesday, September 7, 2021, in the above-captioned matter, for

approximately 60 days, until Tuesday, November 9, 2021. Defense counsel concurs in this

motion.

        The parties request that the Court exclude the time until the status conference on

November 9, 2021, pursuant to Chief Judge Howell’s Standing Order 21-47 dated August 25,

2021, and 18 U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such

actions outweigh the best interest of the public and the defendant in a speedy trial pursuant to the

factors described in 18 U.S.C. § 3161(h)(7)(A).
        Case 1:21-mj-00503-GMH Document 10 Filed 09/07/21 Page 2 of 3




                                        Respectfully submitted,

                                        CHANNING D. PHILLIPS
                                        ACTING UNITED STATES ATTORNEY
                                        D.C. Bar No. 415793



Date: September 7, 2021              By: __/s/ Jennifer Leigh Blackwell__________
                                        Jennifer Leigh Blackwell
                                        Assistant United States Attorney
                                        D.C. Bar No. 481097
                                        United States Attorney’s Office
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        Telephone: (202) 803-1590
                                        Email: Jennifer.blackwell3@usdoj.gov
         Case 1:21-mj-00503-GMH Document 10 Filed 09/07/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        On this 7th day of September, a copy of the foregoing was served on counsel of record
for the defendant via the Court’s Electronic Filing System.



                                                  /s/ Jennifer L. Blackwell
                                            Jennifer Leigh Blackwell
                                            Assistant United States Attorney
                                            Jennifer Leigh Blackwell
                                            Assistant United States Attorney
                                            D.C. Bar No. 481097
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 803-1590
                                            Jennifer.blackwell3@usdoj.gov
